Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA CRIMINAL NO. H-17-372
v.

JESUS SAMANIEGO,
Defendant.

§
§
§
§ JUDGE SIM LAKE
§
§
PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Richard D. Hanes, Assistant United States Attorney, and
the defendant, Jesus Samaniego (“Defendant”), and Defendant’s counsel, pursuant to Rule
11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Count One of the Indictment. Count One charges
Defendant with Maliciously Damaging and Attempting to Damage by Means of Fire a Building
and Personal Property Used in Interstate Commerce, in violation of Title 18, United States Code,
Section 844(i). Defendant, by entering this plea, agrees that he is waiving any right to have the
facts that the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 844(i), is imprisonment of not less than 5 years, nor more than 20 years, and a fine of not

more than $250,000. Additionally, Defendant may receive a term of supervised release after

imprisonment of up to three years. See Title 18, United States Code, sections 3559(a) (3) and

 

 
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 2 of 10

3583(b)(2). Defendant acknowledges and understands that if he should violate the conditions of
any period of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for two years, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a) (3) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

The United States’ Agreements

4. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One of the indictment and persists in

that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

 
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 3 of 10

Agreement Binding - Southern District of Texas Only

5. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

6. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination

7. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
3
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 4 of 10

and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

8. Defendant understands that by entering into this agreement, he surrenders certain rights
as provided in this plea agreement. Defendant understands that the rights of a defendant include
the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) At atrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his/her attorney would be allowed to cross-examine them. In

turn, Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) At atrial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

cece questa estgeuee eaten:

 

 

 
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD Page 5 of 10

Factual Basis for Guilty Plea

9. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One of the indictment. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant’s guilt:

On April 18, 2016, at approximately 8:58pm, Jesus Samaniego entered the Oscar Food
Mart located at 2004 Houston Avenue, Houston, Texas. Store surveillance video captured several
angles of Samaniego carrying a clear bottle containing a liquid, with what appeared to be a cloth
stuffed into the mouth of the bottle. Present in the store at the time that Samaniego entered was
store employee Elvis Pereira. Ducking down between rows of shelves, Samaniego ignited the cloth
stuffed into the bottle and then stepped out from between the shelves and threw the bottle at Pereira.
Pereira was able to avoid being hit by the bottle, but the bottle struck the area behind Pereira,
causing that area to explode in flames. Pereira called 9-1-1 and the store’s owner, Karim Parasla.

When interviewed by Houston Arson Bureau, Pereira stated that he recognized the person
in the store as a transient who sometimes lived behind the store that he knew as “Chuy.” Pereira
was able to identify defendant Samaniego from a photo array. Comparison of the photograph
identified by Pereira and the store surveillance capturing the event showed that the person depicted
in both images was Jesus Samaniego.

Analysis of the remnants of the bottle and its contents determined that the bottle was filled

with gasoline prior to being lit and thrown.

ghee pagan a TAO APEC NUH poh og bo
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 6 of 10

At all times pertinent hereto, Oscar Food Mart located at 2004 Houston Avenue, Houston,
Texas was an enterprise engaged in the business of the sale of consumer goods, including food,
wine, beer, and cigarettes, which traveled in and affected interstate commerce.

Breach of Plea Agreement

10. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Waiver of FOIA Request
‘

11. The defendant waives all of his rights, whether asserted directly or by a
representative, to request or receive, or to authorize any third party to request or receive, from any
department or agency of the United States any records pertaining to the investigation or
prosecution of this case including, without limitation, any records that may be sought under the
Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

Restitution, Forfeiture, and Fines — Generally

12. This Plea Agreement is being entered into by the United States on the basis of

Defendant’s express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

carecmputunonan

+ RReSNSe oe ewer saetie ers
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 7 of 10

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

13. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

14. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

15. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

16. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant understands and agrees that the Court will determine the amount of

restitution to fully compensate the victim. Defendant agrees that restitution imposed by the Court

 
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD_ Page 8 of 10

will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge in any manner,
including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.
Fines

17. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge the fine in any
manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

18. This written plea agreement, consisting of 10 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD Page 9 of 10

19. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Hens he , lexas, on ai 26 , 2019.

CHF
Deatendant

Subscribed and sworn to before me on duly D6 , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: ELE
Deputy Ufited States District Clerk
APPROVED:

Ryan K. Patrick
Ust tates Attorney

      
 

By:

 

ICHARD D. HANES
Assistant United States Attorney Attorney for Defendant
Southern District of Texas
Telephone: 713/567-9375

 

 

glee et dg crams, ant cnuut tutti ete ited oo

tga epeety ME eM ease pana
Case 4:17-cr-00372 Document 45 Filed on 07/26/19 in TXSD Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA § CRIMINAL NO. H-17-372
§
Vv. §
§ JUDGE SIM LAKE
JESUS SAMANIEGO, §
Defendant. §

PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Coed To my knowledge, Defendant's decision to enter into this agreement

Zep Poe gar \ Date

      

I have Le with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply inmy case. J have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

ae notte I 2 le 2219
endant ate

10

 

 

 
